ERVIN, Judge,
concurring and dissenting.
I concur with the majority’s disposition of the first issue, but I dissent as to its reversal of the final judgment based upon the second point, for the same reasons stated in my concurring and dissenting opinion in Department of Corrections v. McGhee, 653 So.2d 1091 (Fla. 1st DCA 1995). I also concur with the majority in certifying a question to the *1103Florida Supreme Court as one of great public importance; however, I would modify the question as I have proposed in my concurring and dissenting opinion in McGhee.
The majority’s disposition of the second issue rendered moot its consideration of appellant’s third issue, i.e., whether the trial court erred in failing to apportion fault among both negligent and intentional tortfea-sors, pursuant to section 768.81, Florida Statutes (1989). In that I would, as stated, affirm as to the second issue, I would reverse as to the third point for the identical reasons advanced in my concurring and dissenting opinion in McGhee.